PER CURIAM.
Affirmed as modified by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Tammy M. Stone appeals the district court’s dismissal of her suits and entry of an order enjoining her from proceeding in forma pauperis in any future civil action.
After reviewing the record, we affirm the dismissal of Stone’s suits on the reasoning of the district court. We affirm, as modified, the district court’s entry of an injunction against Stone.
Federal courts have both the inherent power and the constitutional obligation to protect their jurisdiction from conduct that impairs their ability to carry out Article III functions. In re Martina-Trigona, 737 F.2d 1254, 1261 (2d Cir.1984); see Procup v. Strickland, 792 F.2d 1069, 1074 (11th Cir.1986); Graham v. Riddle, 554 F.2d 133, 134-35 (4th Cir.1977). Given Stone’s history of abuse of the legal system, we find that the district court did not abuse its discretion in enjoining Stone from future filings. Nonetheless, the district court must take into account that no person should ever be denied his right to the processes of the court. In re Green, 598 F.2d 1126, 1127 (8th Cir.1979). Therefore, we modify the district court’s order to read, “Tammy Stone is hereby enjoined from proceeding in forma pauperis in any civil action without first obtaining leave of court.”
We grant Stone’s motions to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED